McCay, Judge.
It would be stretching the fourteenth section of the Act of October 13th, 1870, very far, to say that by widows or minors was meant any who had at any time been widows or minors. It is giving the Act perhaps a fair construction to say that by widows and minors it means such as were widows or minors at the date of the Act. This is going as far as we feel inclined to do.
Under this rule, the judgment must be affirmed, since the proof shows that the equitable owner was not a minor at the date of the Act.
Judgment affirmed.